Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JOHN FOX,                                                         )                     No. 08-04-00330-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                        327th District Court
)
CITY OF EL PASO, TEXAS,                             )                   of El Paso County, Texas
THOMAS J. MAGUIRE, and                             )
WILLIAM STERN,                                             )                         (TC# 2003-4386)
                                                                             )
                                    Appellees.                        )

MEMORANDUM OPINION

            John Fox attempts to appeal from an order denying his motion to dismiss the City Attorney’s
Office as Representative of the defendants.  Finding that the interlocutory order is not appealable,
we dismiss the appeal for want of jurisdiction.
            Fox filed suit against the defendants alleging trespass and negligence actions.  The City
Attorney’s Office filed an answer on behalf of the City and its employees named in the suit, Thomas
Maguire, and William Stern. Fox subsequently filed a motion to dismiss the City Attorney’s Office
as representative of these defendants, asserting that the El Paso County Attorney is constitutionally
required to represent the defendants.


  The trial court denied the motion and Fox filed a notice of
appeal.  After reviewing the notice of appeal and the clerk’s record, the Court notified Fox that it
intended to dismiss the appeal for lack of jurisdiction because the order is not appealable.  Fox has
filed a reply asserting that he should be allowed to bring an interlocutory appeal because an appeal
of the issue after the rendition of a final judgment is an inadequate remedy.  
            Appellate courts generally have jurisdiction over final judgments and such interlocutory
orders as the legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 (Vernon
1997) and § 51.014 (Vernon Supp. 2004-05); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no writ).  The order denying Fox’s motion to dismiss the City Attorney’s Office is not a final
judgment and is not an appealable order under Section 51.014.  Accordingly, we dismiss the appeal
for lack of jurisdiction.


January 20, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
(Larsen, J., not participating)